Citation Nr: 0015310	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 657	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1949 to 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the RO which denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Coast Guard 
from May 1949 to September 1952.  His service medical records 
are negative for any complaints, findings, or diagnosis of 
hearing loss or other ear problems.  A September 1952 service 
separation examination revealed the veteran's ears and 
hearing (by voice testing) were normal.

In April 1957, the veteran filed a claim of service 
connection for various conditions and did not mention hearing 
loss.  A July 1957 VA examination shows no complaints, 
findings, or diagnosis of hearing loss or other ear problems.  
A number of other medical records for years after service do 
not mention hearing loss or ear problems.

The first medical evidence of hearing loss is from the 1990s.

A December 1991 medical record shows the veteran complained 
of various symptoms after reportedly hitting his head at 
work.  A record from later that month shows an assessment of 
a resolved injury.

Records and statements, dated in 1992 and 1993, from Noble 
Gabriel, M.D., note that the veteran gave a history of 
hitting his head at a VA hospital in December 1991.  He 
stated he had left ear tinnitus since then.  He stated his 
hearing was down or decreased.  The diagnoses were Eustachian 
tube dysfunction, sinusitis, rhinitis, and tinnitus.

On a July 1993 VA ear examination, the veteran reported he 
had 3 years of active duty and 9 years of reserve service.  
He stated he developed ringing in the ears, stuffed up nose 
and ears, and hearing loss.  Examination of the ears was 
normal.  The examiner stated the veteran had nasal congestion 
which affected his hearing.  The diagnoses were tinnitus, 
dizziness, and hearing loss.

In August 1993, the veteran submitted a statement regarding a 
work-related head injury which occurred in December 1991.

During a June 1994 RO hearing (concerning prior claims 
involving tinnitus and sinusitus) the veteran testified that 
while on ship in the service he was hit in the face by an 
object while he was dropping down a life boat into the water.  
He stated a doctor told him it was his belief that an 
accident like that could have caused tinnitus and sinusitis.  
He claimed he developed ringing in the ears during the past 3 
to 4 years.  He stated he noticed hearing loss during the 
last 3 years.

In November 1997, the veteran filed a claim of service 
connection for hearing loss.  He stated that while aboard 
ship during service in 1951 he was struck on the side of his 
head by a snatch block.  He stated that since that time he 
had trouble with his hearing.  In another statement, he said 
the service injury was in December 1950.

VA outpatient treatment reports from 1997 and 1998 show the 
veteran's ears were normal and he complained of hearing loss.  
At times he gave a history of having hearing loss in service.

In March 1998, a fellow serviceman related that the veteran 
was hit in the head during a service drill while being 
lowered from the ship in a lifeboat.

In October 1998, the veteran submitted an article which 
reported that the commanding officer of his ship died while 
trying to fix a propeller which became fouled.  The date of 
December 1950 was handwritten on the bottom of the article.

In his substantive appeal, received by the RO in December 
1998, the veteran once again stated he was struck in the head 
during a service accident and he felt this was the cause of 
his hearing loss.

In January 1999, the veteran was seen at a VA audiology 
clinic.  He gave a history of high frequency hearing loss and 
military noise exposure.  The veteran reported a decrease in 
hearing and periodic tinnitus which was mostly in the right 
ear.  He reported a history of a head injury in 1950 but now 
denied a history of a head injury in December 1991.  
Audiometric testing revealed sensorineural hearing loss 
(meeting the standards of 38 C.F.R. § 3.385).  Other 
outpatient records from 1999 note a history of hearing loss.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including sensorineural 
hearing loss, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The preliminary requirement for a VA claim is that the 
applicant submit evidence which is sufficient to justify a 
belief by a fair and impartial individual that he has 
presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran's service medical records from his 1949-1952 
active duty are negative for hearing loss.  The first medical 
evidence of hearing loss is from the 1990s, decades after 
service.  The veteran has not submitted any competent medical 
evidence of a nexus, showing that his current hearing loss is 
related to service.  The veteran's assertion that he has 
hearing loss due to being struck in the head while in service 
is insufficient for the purpose of well-grounding his claim 
of service connection.  As a layman, he is not competent to 
offer opinions regarding medical diagnosis or causation.  
When, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Since the veteran has not submitted any competent medical 
evidence of causality, showing his hearing loss is related to 
service, the Board finds that his claim of service connection 
is implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

